Citation Nr: 1711616	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1966 to January 1968, including service in Vietnam.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2006 rating decision in which the Department of Veteran Affairs (VA) Montgomery Alabama, Regional Office (RO) denied entitlement to service connection for hypertension.  In November 2011 and again in May 2014, the Board remanded the claim for further development.  In September 2015, the Board denied the claim for entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  The Veteran filed a timely appeal to the Court of Appeals for Veterans' Claims (Court).  Pursuant to a September 2016 Joint Motion for Remand, the Court vacated the September 2015 decision, and the claim was remanded to the Board for further development.


FINDING OF FACT

The Veteran's hypertension was as least as likely as not caused by the Veteran's Agent Orange exposure during service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as cardiovascular-renal disease, which includes hypertension, when manifested to a compensable degree within one year of separation from qualifying service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If the Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Because the Veteran served in the Republic of Vietnam during the appropriate time frame, he is presumed to have been exposed to Agent Orange during his service.  The Board notes that hypertension is not one of the listed diseases for such presumption under § 3.309(e).  However, the lack of a presumption does not mean that the disability, in this case hypertension, cannot be granted on a direct causation basis, to include if it were shown that the Veteran in this case has hypertension due to exposure to Agent Orange.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/ recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has hypertension based on his military service.  Specifically, the Veteran has relayed several theories of service connection, including service connection as due to Agent Orange exposure.

The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Moreover, though current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Therefore, the study would meet the McLendon threshold requiring a medical opinion regarding a possible nexus between the Veteran's Agent Orange exposure and his hypertension in order to adjudicate the claim.  Moreover, the Veteran has since submitted a medical opinion which would meet the necessary requirements of an adequate medical opinion.  Therefore, the Board will adjudicate the issue on the merits.

In turning to the first element of service connection, the Board finds that Veteran does have a current diagnosis of hypertension.  The evidence of record shows that the Veteran was first diagnosed with hypertension in 1985.  The Veteran's medical records indicate that the Veteran has received ongoing treatment for hypertension.  Furthermore, prior VA examinations and a private medical opinion confirm that the Veteran has a current hypertension disability.  Therefore, the first element of service connection has met.

Turning to the second element, the Board finds that the Veteran was exposed to Agent Orange.  The Veteran's service records corroborate his time in Vietnam, showing that the Veteran served in Vietnam from May 1967 to January 1968.  Because the Veteran served in Vietnam during the appropriate timeframe, he is presumed to have been exposed to herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Thus, the element of an in-service incident has been met.

Finally, the Board has found that a nexus has been established between the Veteran's current disability and his in-service exposure.  In a private medical opinion submitted in February 2017, a medical examiner concluded that it was at least as likely as not that the Veteran's hypertension was due to the Veteran's exposure to Agent Orange.  The examiner cited several studies since the 2010 Veterans and Agent Orange update, including a 2012 update from the committee for Veterans and Agent Orange.  The examiner explained that the authors of the study used factor analysis to determine which components of metabolic syndrome appeared to be most strongly associated with dioxin.  The examiner stated that the dioxin TEQs were more strongly associated with blood pressure than other components.  The examiner also referred to a study published in November 2016, which shows definitively that both occupational exposure to Agent Orange and service in Vietnam are independently associated with the development of hypertension.  The examiner noted that, for the Veteran's occupational exposure, the risk is more than doubled for developing hypertension.  Given this evidence, the examiner opined that it is at least as likely as not that the Veteran's hypertension was caused by exposure to Agent Orange.

In giving this determination, the examiner stated that she reviewed the Veteran's file, discussed his service records and noted his prior examinations.  Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Because of the use of the evidence in the Veteran's claims file, definitive nature of the conclusion reached, the detailed rationale given, and the use of medical literature to support the examiner's conclusion, the Board finds the medical opinion submitted in February 2017 to be of high probative value.  The Board also notes that there is no competent contrary medical opinion of record. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for hypertension, as due to herbicide exposure, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for hypertension is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


